      Case 1:19-cv-00021-VSB-BCM Document 375 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
                                                                                            3/8/2021
DISH NETWORK L.L.C. and SLING TV                           :
L.L.C.,                                                    :
                                                           :
                                        Plaintiffs,        :        19-CV-0021 (VSB)
                                                           :
                      -against-                            :              ORDER
                                                           :
ASIA TV USA LTD., ASIA TODAY LTD., :
and LIVING COMMUNICATIONS INC.,                            :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

VERNON S. BRODERICK, UNITED STATES DISTRICT JUDGE:

        I am in receipt of Plaintiffs’ letter motion requesting leave to expand the scope of Plaintiffs’

pending motion for an attachment order, (Doc. 369), Plaintiffs’ letter motion to publicly file a

redacted copy of the same, (Doc. 367), Defendants’ opposition to Plaintiffs’ request for leave,

(Doc. 370), and Plaintiffs’ reply, (Doc. 371.)

        Regarding the letter motion to seal, (Doc. 367), upon consideration of the motion and for

good cause shown, Plaintiffs’ request is GRANTED.

        Plaintiffs’ request for leave to expand the scope of their pending motion for an attachment

order, (Doc. 369), is GRANTED. Plaintiffs may file a five-page supplemental brief on the issue

within five days of the Court’s order granting their request. Defendants may file a ten-page

supplemental brief within fourteen days of the filing of Plaintiffs’ supplemental brief. However,

Plaintiffs’ request to file a supplemental reply brief is DENIED. Accordingly, it is hereby:




                                                         1
      Case 1:19-cv-00021-VSB-BCM Document 375 Filed 03/08/21 Page 2 of 2




       ORDERED that Plaintiffs may publicly file redacted copies of their letter motion

requesting leave to expand the scope of Plaintiffs’ pending motion for an attachment order as

indicated in the highlighted set accompanying their letter motion.

       IT IS FURTHER ORDERED that Plaintiffs shall file a five-page supplemental brief within

five days of the Court’s order. Defendants shall file a ten-page supplemental brief within fourteen

days of the filing of Plaintiffs’ supplemental brief.

       The Clerk of Court is respectfully directed to terminate the motions pending at Docket

Entries 367, 368, and 369.

SO ORDERED.

DATED: March 8, 2021
       New York, New York
                                                        _________________________________
                                                        VERNON S. BRODERICK
                                                        UNITED STATES DISTRICT JUDGE




                                                  2
